Plaintiff alleges it overpaid its income taxes for years 1965, 1966 and 1969, and seeks refund, together with assessed interest and statutory interest. On October 30, 1975 the court issued the following order:
Before Davis, Judge, Presiding, Skelton and Kunzig, Judges.
*1048“This case comes before the court on plaintiff’s motion, filed January 10, 1975, and defendant’s cross-motion, filed April 18, 1975, for partial summary judgment having been submitted on statements of counsel and the briefs of the parties. Upon consideration thereof, based upon the decisions of this court in United American Ins. Co. v. United States, 201 Ct. Cl. 32, 475 F. 2d 612 (1973), and Lincoln Nat'l Life Ins. Co. v. United States, Ct. Cl. No. 521-69, decided [as to Part IX of the petition] by order of January 4,1974 [unreported],
“it is ordered that defendant’s said motion for partial summary judgment is denied, that plaintiff’s said motion for partial summary judgment is granted and judgment is. entered for plaintiff accordingly on the issues stated in paragraphs 10 through 14 and 24 through 26 of the petition and answer, with the amount of plaintiff’s recovery to be determined pursuant to Eule 131(c) after determination of the remaining issues between the parties in this case.”